          Case 1:16-cv-07203-GHW Document 262 Filed 06/05/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/5/20
------------------------------------------------------------------X
GARY TATINTSIAN, on his own behalf and for the                    :
benefit of Shoplink, Inc.                                         :
                                                                  :
                                                    Plaintiff, :         1:16-cv-7203-GHW
                                                                  :
                              -against-                           :      1:16-cv-8029-GHW
                                                                  :
MIKHAIL VOROTYNTSEV, and ELENA                                    :         ORDER
VOROTYNTSEV,                                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
           and,                                                   :
                                                                  :
  SHOPLINK, Inc.                                                  :
                                                                  :
                                      Nominal Defendant. :
                                                                  :
------------------------------------------------------------------X

------------------------------------------------------------------X
DIMITRY KHMALADZE, and ITADAPTER                                  :
CORPORATION, INC.,                                                :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
MIKHAIL VOROTYNTSEV, AUM CODE LLC, :
IT ADAPTER, LLC, and, SHOPLINK, INC.                              :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, District Judge:

         On May 31, 2020, the Court issued a memorandum opinion and order requiring the

Corporate Defendants to pay Plaintiffs’ reasonable attorneys’ fees in connection with default

judgment and vacatur proceedings. Case No. 1:16-cv-7203-GHW, Dkt. No. 261; Case No. 1:16-cv-

8029-GHW, Dkt. No. 148. Counsel for the Corporate Defendants was directed to serve a copy of
           Case 1:16-cv-07203-GHW Document 262 Filed 06/05/20 Page 2 of 2



the order on Mr. Vorotyntsev and Mrs. Vorotyntsev within two days of the date the order was

entered on the docket, and to file proof of service. The order was entered on the on docket June 1,

2020. To date, counsel has not filed proof of service. Counsel is directed to file proof of service

forthwith, and in no event later than June 9, 2020.

       Counsel for the Corporate Defendants is further directed to serve a copy of this order on

the Vorotyntsevs and to file proof of service on the docket by June 9, 2020. The Vorotyntsevs and

counsel for the Corporate Defendants are reminded that if the Vorotyntsevs consent to service via

ECF, counsel for the Corporate Defendants will not be required to serve copies of the Court’s

orders on the Vorotyntsevs. A consent to electronic service form is available on the Court’s

website.

       SO ORDERED.


 Dated: June 5, 2020                                  _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                      2
